Citation Nr: 0836512	
Decision Date: 10/23/08    Archive Date: 10/31/08	

DOCKET NO.  04-36 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to 
November 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

This case was previously before the Board in April 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

The Board notes that, in a rating decision of September 2007, 
the RO granted service connection for a bilateral ankle 
disability.  Accordingly, that issue, which was formerly on 
appeal, is no longer before the Board.


FINDINGS OF FACT

1.  The veteran's psychiatric disability clearly and 
unmistakably preexisted his period of active military 
service.

2.  The veteran's preexisting psychiatric disability clearly 
and unmistakably did not undergo a clinically-identifiable 
permanent increase in severity, including beyond natural 
progress, during his period of active military service.


CONCLUSION OF LAW

The veteran's preexisting psychiatric disability was not 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122-128-30 (2000).

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, claimed as a bipolar disorder.  
In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2007).

A preexisting injury or disease will be considered to have 
been aggravated during active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007); see 
also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) [holding 
that the presumption of aggravation created by Section 3.306 
applies only where there is an increase in severity during 
service]; Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
Significantly, temporary flare-ups, even in service, are not 
sufficient to establish an increase in severity unless the 
underlying condition, as contrasted to its symptomotology, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991); 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); see also 
Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

Where a disorder was not noted upon service entrance, the 
Government must show clear and unmistakable evidence both of 
a preexisting condition and a lack of inservice aggravation 
in order to overcome the presumption of soundness for active 
service under 38 U.S.C.A. § 1111.  A lack of aggravation may 
be shown by establishing that there was no increase in 
disability during service, or that any "increase in 
disability [was] due to the natural progress of the 
preexisting condition."  38 U.S.C.A. § 1153 (West 2002); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Where the Government fails to rebut the Section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id.

In the present case, at the time of a service entrance 
examination in February 1990, the veteran indicated that he 
had seen a psychiatrist on two occasions in 1985.  However, 
according to the veteran, he had seen the psychiatrist for 
"family troubles" and/or "custody reasons," and not for 
"personal" (problems).  A psychiatric evaluation conducted as 
part of the veteran's service entrance examination was within 
normal limits, and no pertinent diagnosis was noted.

The Board observes that, in a service clinical record of June 
1992, it was noted that the veteran had apparently been 
referred for a mental hygiene consultation, resulting in an 
entry of "MSE (Mental Status Examination)-Administrative 
Discharge."  While three days later, the veteran underwent a 
service medical examination, that examination did not include 
a psychiatric evaluation.  Moreover, it is at this time 
unclear whether the veteran ever underwent an examination for 
purposes of his separation from active military service.

In point of fact, the earliest clinical indication of the 
potential presence of a chronic psychiatric disability of any 
kind is revealed by a VA outpatient treatment record dated in 
late December 2000, approximately seven years following the 
veteran's discharge from service, at which time it was noted 
that the veteran was "new to the VA system," and that he 
wished to see a psychiatrist for medication "for anxiety and 
depression."  Reportedly, the veteran had been prescribed 
psychotropic medication in the past by a psychiatrist in Las 
Vegas, Nevada.  On mental status examination, the veteran 
presented as anxious and feeling depressed.  He was alert and 
well oriented, and denied suicidal ideation.  However, the 
veteran indicated that he had an eating disorder, and that he 
found it difficult to relax.

During the course of VA outpatient treatment in early January 
2001, the veteran indicated that he had recently moved from 
Las Vegas, where he had "gambled and lost a good job working 
as a bouncer at a strip club."  According to the veteran, his 
father had post-traumatic stress disorder, while his mother 
was a schizophrenic.  The veteran further indicated that he 
had previously seen a psychiatrist in Las Vegas, who gave him 
psychotropic medication.  When further questioned, the 
veteran denied any problems with voices or paranoid 
delusions.  However, he did believe he experienced mood 
swings.  During the course of the psychiatric interview, the 
veteran was tense and guarded.  The pertinent diagnosis noted 
was questionable bipolar disorder.

In a VA outpatient treatment note dated in late May 2001, it 
was noted that the veteran gave a long history of his 
activity since graduation from high school, a period which 
was notable for its nomadic and unstable character, and the 
veteran's inability to sustain any particular direction or 
success, despite significant temporary achievements along the 
way.  According to the veteran, he had received a diagnosis 
of attention deficit hyperactivity disorder in high school, 
though he had not been placed on medication.  When further 
questioned, the veteran reported problems with rules and 
regulations (which is to say, authority figures) while in the 
military, for which he had received a "field grade Article 
15."

In a VA outpatient treatment note dated in early June 2001, 
it was noted that a phone call had been received from the 
veteran's stepmother, who wished to pass along her concern 
that the veteran "might be schizophrenic."  According to the 
veteran's step mother, he was "disorganized in his thinking 
at times."

In a VA mental health note dated in late June 2001, it was 
noted that the veteran had a history of attention deficit 
hyperactivity disorder, with two previous inpatient 
psychiatric admissions.  The pertinent diagnosis noted was 
psychosis, not otherwise specified, rule out schizophrenia, 
rule out obscessive compulsive disorder, rule out post-
traumatic stress disorder, rule out affective disorder.

During the course of VA outpatient treatment in early March 
2002, it was noted that the veteran posed a danger to himself 
or others, to include suicidal ideation, suicide attempts, 
homicidal ideation, and a history of assaultive behavior.  
Reportedly, the veteran had first attempted suicide at the 
age of 12, when he overdosed on various of his mother's 
mediations.  According to the veteran, his second suicide 
attempt occurred in the military, at the age of 19.  At that 
time, the veteran reportedly was "on overload," and felt as 
if he was being treated "like the lower echelons."  The 
veteran's third suicide attempt reportedly occurred in 1999, 
at the age of 27, at which time he allegedly put a gun to his 
head.

On mental status examination, the veteran was alert, well 
oriented, and cooperative, though he reported some short-term 
memory problems.  The veteran rated his depression as 7 out 
of 10, and denied both auditory and visual hallucinations, 
though he did acknowledge having heard voices "once a couple 
of years ago."  The veteran's thought content was negative 
for the presence of delusions, and his thought processes were 
linear and goal directed.  The pertinent diagnoses noted were 
bipolar disorder, depressed; post-traumatic stress disorder; 
and a history of gambling problems.

At the time of a period of VA hospitalization from mid-
December 2003 to mid-January 2004, the veteran received a 
diagnosis of schizoaffective disorder, in conjunction with 
alcohol abuse and pathological gambling.

The Board acknowledges that, in correspondence of early March 
2006, a VA psychiatrist, who had been treating the veteran 
since September 2005, wrote that he was of the opinion to a 
reasonable degree of medical certainty that the veteran 
suffered from a chronic and severe schizoaffective illness 
which, while it originated prior to his active service, "was 
worsened by his extreme service experiences to a degree that 
he was now more functionally compromised than he would have 
been absent these (inservice) experiences."  However, 
following a VA psychiatric examination for compensation 
purposes in August 2007 (which examination, it should be 
noted, involved a full review of the veteran's claims folder 
and medical records), the examiner was of the opinion that 
the veteran had a "well documented mental illness dating back 
to childhood."  Further noted was that both of the veteran's 
parents had mental illness, and that the veteran had not 
described any injury, illness, or situation in the Army which 
had contributed in any significant manner to his present 
mental disability.  According to the examiner, the veteran 
had reportedly experienced some behavioral difficulty in the 
Army, and received an Article 15 for drug use.  However, the 
veteran did not see a mental health provider during his 
period of active military service, or immediately following 
discharge.  Rather, he began to experience mental 
difficulties in 1998.  Based on a full review of the 
veteran's medical records and the veteran himself, the 
examiner was of the opinion that it was at least as likely as 
not the case that the veteran's present psychiatric 
disability would have naturally progressed to its present 
severity had the veteran not (emphasis added) been in the 
military.

Based on the aforementioned, it is clear that the veteran's 
current psychiatric symptomotology preexisted his period of 
active military service, thereby rebutting the presumption of 
soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 
(2007).  This is particularly the case given the copious 
evidence of various psychiatric problems prior to the 
veteran's entry upon active military service.  Similarly 
clear is that the veteran's preexisting psychiatric 
disability underwent no clinically-identifiable permanent 
increase in severity beyond its natural progress during his 
period of active military service.  While a VA psychiatrist 
has offered his opinion that the veteran's preexisting 
psychiatric symptomotology was aggravated during his period 
of active service, that psychiatrist first saw the veteran no 
earlier than September 2005.  Moreover, as noted above, 
another VA psychiatrist, following an in-depth review of the 
veteran's medical records and the veteran himself, concluded 
that the veteran's preexisting psychiatric disability did 
not, in fact, undergo any permanent increase in severity 
beyond natural progress as a result of his active military 
service.  The August 2007 VA medical opinion is of great 
probative value, as it was based on examination of the 
veteran and a thorough review of his medical record.  The 
medical opinion is also consistent with other objective 
evidence of record.  Under the circumstances, the evidence 
weighs against the veteran's claim.  Service connection for 
an acquired psychiatric disorder, claimed as bipolar 
disorder, must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by letters dated in September 2002, and in January 
and May 2007.  In those letters, VA informed the veteran 
that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  The veteran was further advised that, 
in order to substantiate a claim for service connection based 
on aggravation, he needed to demonstrate that his preexisting 
disability underwent a clinically-identifiable permanent 
increase in severity beyond natural progress during his 
period of active military service.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claim.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
veteran's service treatment records, as well as VA treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as a bipolar disorder, is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


